NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUN ROBINSON,                                 No.    16-16318

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00169-MMD-VPC

 v.
                                                MEMORANDUM*
NEVADA SYSTEM OF HIGHER
EDUCATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Shaun Robinson appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising from his dismissal from

nursing school. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii); Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir.

2007) (dismissal on the basis of claim preclusion). We affirm.

      The district court properly dismissed Robinson’s fraud claim because

Robinson failed to allege facts sufficient to show that defendants intended to

induce Robinson to act or refrain from acting in reliance on defendants’ alleged

misrepresentations. See Bulbman, Inc. v. Nev. Bell, 825 P.2d 588, 592 (Nev. 1992)

(per curiam) (setting forth elements of a fraud claim under Nevada law).

      The district court properly dismissed Robinson’s breach of contract, breach

of covenant of good faith and fair dealing, due process, and Title IX claims as

barred by the doctrine of claim preclusion because Robinson’s claims were raised,

or could have been raised, in a prior action between the parties or their privies that

resulted in a final judgment on the merits. See Holcombe, 477 F.3d at 1097-98

(setting forth requirements for claim preclusion under Nevada law). Contrary to

Robinson’s contention, the district court’s consideration of the state court decision

did not convert defendants’ Fed. R. Civ. P. 12(b)(6) motion into one for summary

judgment. See Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995) (“In deciding




                                           2                                     16-16318
whether to dismiss a claim under Fed. R. Civ. P. 12(b)(6), a court may look beyond

the plaintiff’s complaint to matters of public record.”).

      We reject as unsupported by the record Robinson’s contentions concerning

extrinsic fraud on the state court and the applicability of the England reservation

doctrine.

      AFFIRMED.




                                           3                                   16-16318